Citation Nr: 0535081	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  02-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the loss of upper and 
lower teeth for compensation purposes, to include dental 
treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1957, and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2004, the Board issued a decision that denied the 
benefits sought by the veteran.  Following notification of 
that denial, the veteran appealed to the United States Court 
of Appeals for Veterans Claims, hereinafter the Court.  The 
Court reviewed the matter and in November 2004 vacated the 
Board's previous decision.  The court concluded that 
additional information should have been obtained by the 
Board/VA before the issuance of the decision.  As such, not 
attempting to obtain that information was a violation of the 
VA's duty to assist.  Hence, the claim was returned to the 
Board for further action.

The Board then remanded the claim in March 2005 to the RO via 
the Appeals Management Center (AMC).  The claim has since 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  During the course of the veteran's enlistment, a number 
of the veteran's teeth were extracted, removed, or lost.

3.  The veteran's service medical records are negative for 
any findings of trauma to the mouth or head.  

4.  The veteran does not have a dental condition resulting 
from a combat wound or other military service trauma.


CONCLUSION OF LAW

A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1712, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.381, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the appellant was informed of the VCAA 
in a letter dated March 2005.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the appellant being 
informed of the VCAA and its requirements. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, the RO, and 
the AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's action of March 2005.  
Because the claim was originally denied because the RO 
believed that the appellant had not provided evidence 
sufficient to support the awarding of benefits for the issue 
now before the Board, the RO/AMC discussed what the appellant 
must present in the form of evidence that would allow for him 
to succeed with his appeal.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  
During the course of the appeal, the veteran has told the VA 
what records he perceived to be missing and where they were 
located.  Those records have been obtained and have been 
included in the claims folder.  

To further elaborate, the veteran informed the VA that he had 
received treatment from a number of dentists over the years.  
Two of those dentists were Dr. Erik N. Molby and Dr. Donald 
Longfield.  Another dentist that the veteran visited was Dr. 
Carrilyn Stobert.  All three dentists were contacted and 
asked to provide to the VA the veteran's dental records, 
including any x-ray films.  Doctors Molby and Stobert were 
able to send the VA the requested records, and they have been 
included in the claims folder.  However, with respect to Dr. 
Longfield, he was contacted but he informed the VA that the 
veteran had received treatment more than ten years ago.  He 
further stated that those records had since been culled and 
he no longer had those records.  That information was also 
included in the claims folder.  The veteran was informed of 
the responses from the dentists via the Supplemental 
Statement of the Case that was issued in July 2005.  
Additionally, the veteran on his own behalf has obtained 
other documents concerning medical treatment he received 
after he was in service and these documents have been 
included with the claim for review.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  The record reflects the 
veteran underwent a recent private dental examination and 
that information has been included in the claims folder for 
review.  As such, the Board finds that it does not have a 
further duty to have another examination of the veteran 
performed prior to the Board issuing a decision on the merits 
of the veteran's claim.  

The Board would add that the veteran has stated that he has 
no further information to provide to the Board prior to the 
Board's issuance of a decision on the merits of the veteran's 
claim.  The veteran informed the VA, in a response to a 
letter sent to him from the AMC, that he desired that his 
claim be forwarded to the Board so that a decision could be 
made with respect to his claim.  The RO thus complied with 
the VCAA's preliminary duty to assist provisions and their 
implementing regulations.  

Again, the VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the appellant's available medical treatment records 
and those private medical records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Moreover, the appellant was given the opportunity to 
present evidence and testimony before an RO hearing officer 
and the Board.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the veteran and his accredited 
representative have proffered documents and statements in 
support of the veteran's claim.  It seems clear that the VA 
has given the appellant every opportunity to express his 
opinion with respect to his claim and the VA has obtained all 
known documents that would substantiate the appellant's 
assertions.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing his claim.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

In this case, the veteran has claimed service connection for 
residuals of dental trauma.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service, or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection for dental conditions will be established 
as follows: 

(a)  treatable carious teeth, replaceable 
missing teeth, dental or alveolar 
abscesses, and periodontal disease will 
be considered service connected solely 
for the purpose of establishing 
eligibility for outpatient dental 
treatment as provided in § 17.161 of this 
chapter.

(b)  The rating activity will consider 
each defective or missing tooth and each 
disease of the teeth and periodontal 
tissues separately to determine whether 
the condition was incurred or aggravated 
in line of duty during active service.  
When applicable, the rating activity will 
determine whether the condition is due to 
combat or other inservice trauma, or 
whether the veteran was interned as a 
prisoner of war.

(c)  In determining service connection, 
the condition of teeth and periodontal 
tissues at the time of entry into active 
duty will be considered.  Treatment 
during service, including filling or 
extraction of a tooth, or placement of a 
prosthesis, will not be considered 
evidence of aggravation of a condition 
that was noted at entry, unless 
additional pathology developed after 180 
days or more of active service.

(d)  The following principles apply to 
dental conditions noted at entry and 
treated during service: 

(1)  teeth noted as normal at entry will 
be service connected if they were filled 
or extracted after 180 days or more of 
active service; 

(2)  teeth noted as filled at entry will 
be service connected if they were 
extracted, or the existing filling was 
replaced, after 180 days or more of 
active service; 

(3)  teeth noted as carious but 
restorable at entry will not be service 
connected on the basis that they were 
filled during service.  However, new 
caries that developed 180 days or more 
after such a tooth was filled will be 
service connected; 

(4)  teeth noted as carious but 
restorable at entry, whether or not 
filled, will be service connected if 
extraction was required after 180 days or 
more of active service; 

(5)  teeth noted at entry as 
nonrestorable will not be service 
connected, regardless of treatment during 
service; 

(6)  teeth noted as missing at entry will 
not be service connected, regardless of 
treatment during service.

(e)  The following will not be considered 
service connected for treatment purposes: 

(1)  calculus; 

(2)  acute periodontal disease; 

(3)  third molars, unless disease or 
pathology of the tooth developed after 
180 days or more of active service or was 
due to combat or inservice trauma; and 

(4)  impacted or malposed teeth, and 
other developmental defects, unless 
disease or pathology of these teeth 
developed after 180 days or more of 
active service.

(f)  Teeth extracted because of chronic 
periodontal disease will be service 
connected only if they were extracted 
after 180 days or more of active service. 

38 C.F.R. § 3.381 (2005).

A review of the record shows no evidence of inservice dental 
trauma.  The service medical records show that during 
service, the veteran had a number of teeth extracted.  He 
also had numerous cavities filled.  None of the available 
service medical evidence indicates that the veteran 
experienced any type of trauma to the mouth, jaw, palate, or 
other bone or muscles of the mouth.  

Three years after the veteran's release from his first period 
of service, the veteran submitted a claim for dental 
benefits.  Said application was submitted in 1960.  In the 
application the veteran did not insinuate, suggest, or claim 
that he had been subjected to trauma that affected his teeth.  
A review of the dental records provided by Doctors Richard G. 
Hunt, Carrilyn Stobert, Erik N. Molby, and Donald Longfield 
do not state or insinuate that the veteran suffered from 
dental trauma while he was in service.  

The regulations listed above specifically prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth.  There is no evidence of 
any ancillary injury or residual impact involving the palate, 
the jaw, or other bone or muscles of the mouth.  With there 
being no evidence of any trauma prior to or resulting from 
removal of the teeth, the removal of any teeth during service 
does not warrant service connection.  Service connection for 
loss of teeth in service is not in order since there is no 
disability for which compensation may be established.  In 
view of the foregoing, the veteran has not presented a legal 
claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As he has not done so, his appeal must be denied.  
Under the circumstances, service connection for compensation 
purposes is not warranted.

Nevertheless, the Board will determine whether the veteran 
has met the requirements for entitlement to service 
connection for a dental disorder, for purposes of receiving 
VA outpatient treatment and services.  See 38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005).  The classes 
of eligibility for dental treatment are set forth in 38 
C.F.R. § 17.161 (2005).  See 38 U.S.C.A. § 1712 (West 2002).  
Only three of those classes are potentially applicable in 
this case, which are analyzed below.

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150 (2005).  As such, the veteran does not satisfy Class 
I criteria.  38 C.F.R. § 17.161(a) (2005).

With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Restrictions include one-time treatment and 
timely application after service, usually within 90 days.  
Additionally, the certificate of discharge or release must 
not certify that the veteran was provided a complete dental 
examination within 90 days prior to discharge or release and 
all appropriate dental treatment indicated by the 
examination.  In the present case, the veteran has not been 
previously awarded service connection for purposes of 
receiving VA outpatient dental treatment.  Thus, he does not 
meet the Class II criteria.  38 C.F.R. § 17.161(b) (2005); 
see 38 U.S.C.A. § 1712(a)(1)(B) (West 2002).

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition, which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161 (2005); see 38 U.S.C.A. 
§ 1712(a)(1)(C) (West 2002).  The veteran has not alleged 
that dental trauma resulted from combat wounds nor is there 
evidence to that affect.  Additionally, as previously stated, 
there is no evidence in the record that the veteran suffered 
dental trauma in service.  As such, the veteran does not meet 
the Class II (a) criteria for service connection for a 
noncompensable dental condition, which resulted from combat 
wounds or other service trauma.  38 C.F.R. § 17.161(c) 
(2005); see 38 U.S.C.A. § 1712(a)(1)(B) (West 2002).

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for loss 
of teeth.  The veteran's loss of teeth does not fall under 
the categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150 (2005), and the veteran does not meet the 
requirements under 38 C.F.R. § 17.161 (2005) for service 
connection for the limited purpose of receiving VA treatment.  
As such the claim is denied.


ORDER

Entitlement to service connection for the loss of upper and 
lower teeth for compensation purposes, to include dental 
treatment, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


